Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  2 and 4-12  and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 2006/0054590 A1)(“Krawczyk”) in view of Bartsch et al (US 8,563,325 B1)(“Bartsch”) 
Krawczyk discloses a method of forming openings in a silicon substrate for nozzles by using an etch mask which is patterned using photoresist (Fig. 14 and para. 0032-0033) by plasma etching (para. 0034 and Fig. 15), substrate 10 is etched using mask 88 to etch openings in the substrate 10 (para. 0033).  Fig. 16-19 show forming the openings in the substrate of different sizes (para. 0033).  Krawczyk also discloses plasma etching (para. 0034).  Krawczyk also discloses the substrate may include layers which have different amounts of for example oxide in order to obtain different etch rates of different layers (para. 0023).  Krawczyk also discloses that the preferred embodiments which are disclosed can suggest variations to one of ordinary skill in the art and the preferred embodiments do not limit the variations which may be suggested to one skilled in the art by the preferred embodiments (para. 0035), and Krawczyk also shows in Fig. 7-19 that the openings are wider at the top of the opening than at the bottom and that the bottom of the opening is exposed.
Krawczyk is silent with respect to a curved side surface .
Bartsch, in the same field of endeavor of lithographic processes which Bartsch states are well known in the art (col. 13, lines 57-67 and col. 14, lines 1-3), discloses the masking layer for forming openings in a substrate can be reflowed in order to form the side-walls in the desired geometry (col. 13. Lines 57-67 and col. 13, lines 1-3 and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Bartsch with the method disclosed by Krawczyk in order to obtain the desired geometry by means well known in the art as disclosed by Bartsch.
Re claim 4:  Krawczyk discloses the first resist is not reflowed, as Krawczyk does not disclose the first resist being reflowed.
Re claim 5:  Krawczyk discloses providing a layer of oxide on the substrate (para. 0007) and Krawczyk also discloses differences in the etch rate of the substrate layers (para. 0026).
Re claim 6:  Krawczyk discloses DRIE etching process, which is well known in the art to be a Bosch process.
Re claim 7:  The combination of Krawczyk and Bartsch disclose the melting and reflowing and hardening the resist mask, as Bartsch discloses melting for reflowing (col. 15, lines 5-35 ).  With respect to the hardening, Fig. 7 shows the portions which are not rounded, which suggests that the portions which are not rounded are hardened.
Re claim 8:  The Bosch process is a process which includes alternating etching gas and deposition, therefore the process is expected to take place in a vacuum environment to facilitate the changing of gases.
Re claim 9:  The combination of Krawczyk and Bartsch discloses heating until the patterned layer reflows, as Bartusch discloses heating until the layer reflows  (col. 13. Lines 57-67 and col. 13, lines 1-3 and Fig. 7).
Re claims 10-11:  With respect to the recited  heating temperature range and with respect to cooling, it would have been within the ordinary skill in the art to have heated the reflowed material to the reflowing temperature, which would depend upon the material, and which temperature range can be obtained by routine optimization (MPEP 2144.05(II)). With respect to the cooling, it would have been within the ordinary skill in the art to have cooled the reflowed material in order to obtain the protection by the reflowed material on the desired surfaces by cooling by routine optimization (MPEP 2144.05(II)).
Re clailm 12:  Krawczyk discloses forming the etch mask thickness such that the etch rate is the same as the etch rate of the substrate in order to obtain simultaneous completion of etching through the oxide and the substrate (para. 0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative thicknesses  of the layers in a way in which the first and second layers would differ in thickness  by the recited range  in order to obtain satisfaction of the criteria disclosed by Krawczyk.
Re claim 14:  Krawczyk discloses that the width of opening 14 is narrower than that of the opening 12 in Fig. 7, and that the width of the two openings is such that the etch rate for slots is such that the narrower slot is etched at the same rate as the wider slot (para. 0023).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative widths of the slots in a way in which the first and second slots would differ in width by about 1 micron in order to obtain satisfaction of the criteria disclosed by Krawczyk.
Re claim 15:  Krawczyk discloses that the thickness of layer 72  is kess  than that of the layer 60  in Fig. 6, and that the width of the thickness of the two layers  is such that the etch rate for two layers  is such that they are  etched at the same rate (para. 0024).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the relative thicknesses  of the layers in a way in which the first and second layers would differ in thickness  by the recited range  in order to obtain satisfaction of the criteria disclosed by Krawczyk.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 2006/0054590 A1)(“Krawczyk”) in view of Bartsch et al (US 8,563,325 B1)(“Bartsch”)  as applied to claim 2 above, and further in view  Liu et al (US 7,703,069 B1)(“Liu”).
Krawczyk in view of Bartsch discloses the limitations of claim 2 as stated above Krawczyk in view of Bartsch is silent with respect to a curved side surface and with respect to a stepper.
Liu, in the same field of endeavor or masking (Abstract), discloses that use of a stepper results in exact duplicate of the desired pattern to the substrate mask (col. 1, lines 23-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a stepper in the method disclosed by Liu in the method disclosed by  Krawczyk in order to obtain the exact duplication of the desired mask as disclosed by Liu.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 2006/0054590 A1)(“Krawczyk”) in view of Bartsch et al (US 8,563,325 B1)(“Bartsch”)  as applied to claim 2 above, and further in view of Suzuki (US 6,569,343 B1)(“Suzuki”).
Krawczyk in view of Bartsch discloses the limitations of claim 2 as stated above Krawczyk in view of Bartsch is silent with respect to the recited etchants.
Suzuki, in the same field of endeavor of producing  liquid discharge heads (Abstract) discloses CHF3 and CF4 gases are used as etchants in Bosch process.
It would have been obvious to one of ordinary skill in the art to combine the etchants disclosed by Suzuki with the method disclosed by Krawczyk in view of Bartsch because Suzuki discloses compounds of art recognized suitability for an intended purpose (MPEP 2144.07).

Claims  16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawczyk et al (US 2006/0054590 A1)(“Krawczyk”) in view of Bartsch et al (US 8,563,325 B1)(“Bartsch”) 
Krawczyk discloses a method of forming openings in a silicon substrate for nozzles by using an etch mask which is patterned using photoresist (Fig. 14 and para. 0032-0033) by plasma etching (para. 0034 and Fig. 15), substrate 10 is etched using mask 88 to etch openings in the substrate 10 (para. 0033).  Fig. 16-19 show forming the openings in the substrate of different sizes (para. 0033).  Krawczyk also discloses plasma etching (para. 0034).  Krawczyk also discloses the substrate may include layers which have different amounts of for example oxide in order to obtain different etch rates of different layers (para. 0023).  Krawczyk also discloses that the preferred embodiments which are disclosed can suggest variations to one of ordinary skill in the art and the preferred embodiments do not limit the variations which may be suggested to one skilled in the art by the preferred embodiments (para. 0035), and Krawczyk also shows in Fig. 7-19 that the openings are wider at the top of the opening than at the bottom and that the bottom of the opening is exposed.
Krawczyk is silent with respect to a curved side surface .
Bartsch, in the same field of endeavor of lithographic processes which Bartsch states are well known in the art (col. 13, lines 57-67 and col. 14, lines 1-3), discloses the masking layer for forming openings in a substrate can be reflowed in order to form the side-walls in the desired geometry (col. 13. Lines 57-67 and col. 13, lines 1-3 and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step disclosed by Bartsch with the method disclosed by Krawczyk in order to obtain the desired geometry by means well known in the art as disclosed by Bartsch.
Re claim 17:  The combination of Krawczyk and Bartsch disclose the melting and reflowing and hardening the resist mask, as Bartsch discloses melting for reflowing (col. 15, lines 5-35 ).  With respect to the hardening, Fig. 7 shows the portions which are not rounded, which suggests that the portions which are not rounded are hardened.
Re claim 18:  The Bosch process is a process which includes alternating etching gas and deposition, therefore the process is expected to take place in a vacuum environment to facilitate the changing of gases.

Re claim 19:  The combination of Krawczyk and Bartsch discloses heating until the patterned layer reflows, as Bartusch discloses heating until the layer reflows  (col. 13. Lines 57-67 and col. 13, lines 1-3 and Fig. 7).
Re claims 20-21:  With respect to the recited  heating temperature range and with respect to cooling, it would have been within the ordinary skill in the art to have heated the reflowed material to the reflowing temperature, which would depend upon the material, and which temperature range can be obtained by routine optimization (MPEP 2144.05(II)). With respect to the cooling, it would have been within the ordinary skill in the art to have cooled the reflowed material in order to obtain the protection by the reflowed material on the desired surfaces by cooling by routine optimization (MPEP 2144.05(II)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895